Title: To James Madison from Martin D. Hardin, 17 January 1817
From: Hardin, Martin D.
To: Madison, James



Sir,
Senate Chamber Jany. 17th. 1817

I have seen a representation signed by a number of the Members from the other house to you, requesting you to give permission to the commissioner for Claims for lost property to give out certificates on those cases which he considers clearly within the law & of Minor importance.
I beg leave to Join in approbating the object of this application and to add my request that it may be attained.
I should think it prudent that some officer of the War department should review them, and after suspending any on which he supposes any difference of opinion could exist to sanction the immediate payment of the others.
It is obvious that delay is the inevitable consequence of any amendment that the law may receive.  It is equally apparent this will materially prejudice the interests of those who have claims on the Government, and if their immediate representatives can not owing to the delays of office incident to a pressure of business close them during this Session, (and several of whom from personal knowledge can supply casual omissions) they must be placed in the hands of agents, strangers to them & whom  attention can be procured only by a pecuniary compensation.  I have the honor to be very respectfully Your Most obt

M D Hardin


I concur in the Sentiments within expressed


Isham Talbot

